Citation Nr: 9923846	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
residual of surgical fusion of lower back with degenerative 
disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied an increased 
evaluation for traumatic arthritis, residual of surgical 
fusion of lower back with degenerative disc disease (rated 20 
percent under diagnostic code 5010-5293).  The veteran 
submitted a notice of disagreement in August 1998, and the RO 
issued a statement of the case in August 1998.  The veteran 
submitted a substantive appeal in September 1998.


FINDINGS OF FACT

1.  Traumatic arthritis, residual of surgical fusion of the 
lower back, is manifested primarily by degenerative disc 
disease of the lumbosacral spine, spondylolisthesis, and 
sharp and intermittent chronic low back pain made worse by a 
trigger point in the right gluteus muscle that radiates pain 
into the low back area, that is equivalent to no more than 
moderate intervertebral disc syndrome; the overall 
disability, including functional loss due to pain and 
weakness, is less than severe.

2.  Range of motion of the spine is full and painless.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
traumatic arthritis, residual of surgical fusion of the lower 
back, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 
5292, 5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1942 to September 
1945.

Service medical records reflect that the veteran sustained 
injuries in October 1943 when a horse he was riding on beach 
patrol fell and rolled on the veteran.  The veteran later 
complained of low back pain radiating into the right hip and 
down the thigh to the knee.  A report of the service Medical 
Board indicates that the veteran was operated upon during 
service in February 1945, and that he was placed in a body 
cast.  The veteran was later fitted with a Taylor type brace, 
and underwent abdominal muscle exercises.  He complained of 
continued pain in the low back.  The report also indicates 
that, due to the veteran's condition, he was incapable of 
performing the duties of his rate and was discharged.

The veteran underwent a VA examination in August 1946.  The 
veteran reported that, since his operation, he has had a 
continuous ache in the lower back that makes it impossible 
for him to do any type of work that he was able to do in the 
past. A report of that examination revealed a well-healed 6-
inch scar over the lower lumbar and upper sacral region in 
the midline. The examiner noted that there was bilateral 
hypertrophy to the paravertebral muscles in the lumbar area 
and that there was neither any muscle spasm nor any 
tenderness present.  The examiner also noted that there was 
pain in the right loin to flexion of the spine.  There was no 
marked limitation of motion, and reflexes of the lower 
extremities were normal.  The veteran was diagnosed with 
surgical fusion lower back; mild spondylolisthesis; residual 
traumatic arthritis; and foreign body, skin clip in soft 
tissues.

An August 1946 RO rating decision granted service connection 
for traumatic arthritis, residual of surgical fusion of the 
lower back, and assigned a noncompensable evaluation 
(effective from September 1945) and a 10 percent evaluation 
under diagnostic code 5010, effective from August 1946.

A January 1957 RO rating decision continued the 10 percent 
evaluation for traumatic arthritis, residual of surgical 
fusion of the lower back.

Records show that the veteran reported sustaining an injury 
to his back while at work in June 1974, when he had leaned 
forward and installed automobile equipment and fell.  The 
veteran stated that a physician told him that his previous 
weak back condition could have caused the accident.

A March 1975 medical opinion by J. G. Goodyear, D.C., 
reported that the veteran has a chronic sciatic neuritis 
brought on by the 1974 injury.  Dr. Goodyear also stated 
that, with this injury and the previous surgery, the 
possibility of normal activity by the veteran without pain 
appeared rather unlikely.

The veteran underwent a VA special orthopedic examination in 
June 1975.  The veteran reported that he works as an 
automobile mechanic, and that he has lost little time from 
work.  He reported that he injured his back at work in 1974, 
and was off from work for about one month.  The veteran 
reported that the pain in his back is aggravated by bending, 
unilateral lifting, lifting of consequence, or long periods 
of standing or driving.  Upon examination, the veteran 
ambulated with a normal gait; he had a normal posture and no 
pelvic tilt.  He carried out a normal range of motion squat 
without pain.  He flexed the spine anteriorly 105 degrees, 
with no increased discomfort and no evidence of limitation of 
range of motion in the thoracolumbosacral vertebrae.  He 
extended the spine posteriorly 35 degrees with increased 
lumbosacral iliac and bilateral sacroiliac discomfort.  He 
bent his spine to the right 75 degrees and to the left 75 
degrees, with increased sacroiliac discomfort in each 
instance.  There was no sciatic notch tenderness nor 
involuntary paravertebral muscle spasm found while the 
veteran was recumbent.  The veteran was diagnosed with post-
operative residuals, low back surgery with attempted fusion.

RO rating decisions in September 1975 and in November 1980 
continued the 10 percent evaluation for traumatic arthritis, 
residual of surgical fusion of the lower back.

VA outpatient records show that the veteran, at various 
times, complained of low back pain.  A CT myelogram done in 
January 1996 revealed degenerative disc disease at multiple 
levels of the lumbar spine, and showed spinal stenosis with a 
question of impingement at L4-L5 and Grade I-II 
spondylolisthesis at L5-S1.  The veteran also reported that 
he twisted his back while dumping trash in November 1996.  In 
January 1997, the veteran was referred to the VA pain clinic.

A March 1997 RO rating decision increased the evaluation for 
traumatic arthritis, residual of surgical fusion of the lower 
back from 10 percent to 20 percent, effective from March 
1996.

The veteran underwent a VA examination in July 1998.  The 
veteran reported that the pain is now sharp, intermittent, 
and confined to the lower back.  He reported that bending 
over makes it worse, and nothing makes it better.  The 
veteran also reported that he works as a dumpster controller 
in a sedentary occupation.  Upon examination, there was 
active range of motion of the upper extremities, and the left 
lower extremity was within normal limits.  The range of 
motion of the right knee was decreased in flexion by 10 
degrees.  (He had undergone total right knee replacement in 
May 1998.)  Muscle strength of upper extremities and left 
lower extremity was within normal limits for age, 4-5/5, 
except for right quadriceps which was 3/5.  Sensation was 
intact to pin prick and light touch.  There was no vertebral 
tenderness to palpation.  There was no muscle spasm in the 
thoracolumbar area.  There was a trigger point in the right 
gluteus muscle that radiated pain into the lower back area.  
Active range of motion of the lumbosacral and thoracic spine 
was within normal limits.  The veteran's gait was mildly 
antalgic with a mild limp to the left, and he used a quad 
cane for ambulation.  X-rays revealed a spondylolisthesis, 
grade I-II, L5-S1, with narrowing at the L5-S1 foramen and 
mild degenerative joint disease throughout the lumbosacral 
spine.  There were no other focal neuromuscular deficits.  
The examiner noted that the spine was not painful on motion 
in any range, and there was no limitation of the range of 
motion due to fatigue or weakness.  The examiner also noted 
that the veteran's low back pain should not affect his 
sedentary occupation as a dumpster controller.  The veteran 
was diagnosed with chronic low back pain secondary to 
degenerative joint disease in the lumbosacral spine, which is 
being made worse by the trigger point in the gluteus medius 
muscle on the right.

A July 1998 RO rating decision continued the 20 percent 
rating for traumatic arthritis, residual of surgical fusion 
of the lower back.


B.  Legal Analysis

The veteran's claim for an increased evaluation of traumatic 
arthritis, residual of surgical fusion of the lower back, is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

A review of the record shows that service connection has been 
granted for traumatic arthritis, residual of surgical fusion 
of the lower back, and that an evaluation was assigned under 
diagnostic code 5010-5293.  The evidence indicates that the 
veteran's degenerative disc disease affects the lumbosacral 
spine, and a rating for a low back condition may be assigned 
under diagnostic code 5292, 5293 or 5295. Although, no more 
than one rating may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The medical evidence shows that traumatic arthritis, residual 
of surgical fusion of the lower back, is manifested primarily 
by degenerative disc disease of the lumbosacral spine; 
spondylolisthesis; a narrowing at the L5-S1 foramen of the 
lumbosacral spine; and sharp and intermittent chronic low 
back pain that is made worse by a trigger point in the right 
gluteus muscle, radiating pain into the lower back area.  In 
performing ordinary activities such as bending over, the 
veteran's pain worsens; yet, the examiner noted that the 
veteran's chronic low back pain should not affect his 
sedentary occupation as a dumpster controller.  The Board 
finds that a 20 percent rating for traumatic arthritis, 
residual of surgical fusion of the lower back, under 
diagnostic code 5293 best represents his disability picture.  
The evidence does not indicate the presence of significant 
neurological deficits, muscle spasms, severe limitation of 
motion or other manifestations associated with the traumatic 
arthritis, residual of surgical fusion of the lower back, to 
support the assignment of a rating in excess of 20 percent 
under the above-noted diagnostic codes.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows no limitation of the range of motion due 
to fatigue or weakness, and no postural abnormalities or 
fixed deformities were noted by the examiner.  Although the 
veteran has a mildly antalgic gait with a mild limp to the 
left, one examiner did note that the veteran's ambulation was 
related to a separate injury of the veteran's right knee and 
unrelated to his service-connected disability.  While the 
veteran reported sharp and intermittent pain in his lower 
back at the July 1998 VA medical examination, the examiner 
found no specific evidence of pain on motion of the spine in 
any range.  It appears that degenerative disc disease of the 
lumbosacral spine and spondylolisthesis are the most 
prominent features of the veteran's disability, and that the 
disability is best evaluated as 20 percent disabling under 
Diagnostic Code 5293, as noted above.  38 C.F.R. § 4.7.

The preponderance of the evidence is against any increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for traumatic arthritis, residual of 
surgical fusion of the lower back, is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

